5/21/2019                           PDFescape
            Case 1:18-cv-07148-KAM-VMS        - Free Online8PDFFiled
                                           Document             Editor, 08/01/19
                                                                        PDF Form FillerPage
                                                                                       & PDF Viewer
                                                                                             1 of 2 PageID #: 41




             DERRICK U DENNIS, on behalf of himself
             and all others similarly situated




                                                                               1:18-cv-07148-KAM-VMS

               SHAREWITHNYC INC




                     DERRICK U DENNIS




                                                                          28 U.S.C. § 1331 and 42 U.S.C. § 12181

                                                              SHAREWITHNYC INC




                                              SHAREWITHNYC INC

                                                                                          SHAREWITHNYC INC




                                                       SHAREWITHNYC INC

                                            SHAREWITHNYC INC




                                               SHAREWITHNYC INC

             DERRICK U DENNIS

             Defendant violated Plaintiff's rights under the Americans with Disabilities Act, by not maintaining its

             Website in conformance with the ADA. Plaintiff is demanding statutory damages under State and City




https://www.pdfescape.com/open/?05352EA1A54B95BDD274B90675ED2FC8DF06BCA3C9A1713A                                       1/2
5/21/2019                           PDFescape
            Case 1:18-cv-07148-KAM-VMS        - Free Online8PDFFiled
                                           Document             Editor, 08/01/19
                                                                        PDF Form FillerPage
                                                                                       & PDF Viewer
                                                                                             2 of 2 PageID #: 42



             law of $1,000.00, as well as reasonable attorney's fees and cost associated with bringing this action.

             Defendant has failed to answer or otherwise respond to the Complaint, which has been properly served

             and filed on the docket.




                                                 DERRICK U DENNIS

                            SHAREWITHNYC INC




                     June 24, 2019
                      08/01/2019                                            /s/ Jonathan Shalom
                                                                          Jonathan Shalom, Esq.
                                                                          jshalom@jonathanshalomlaw.com
                                                                          124-04 Metropolitan Avenue
                                                                          Kew Gardens, NY 11415
                                                                          Tel: (718) 971-9474




https://www.pdfescape.com/open/?05352EA1A54B95BDD274B90675ED2FC8DF06BCA3C9A1713A                                      2/2
